Citation Nr: 0522371	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of left orchiectomy and hernia 
repair.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ilio-inguinal nerve entrapment.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In May 2003, the veteran testified before a Decision Review 
Officer (DRO).  The hearing transcript is associated with the 
claims folder and has been reviewed.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Veterans 
Law Judge sitting in Washington, D.C.  Such a hearing was 
scheduled for June 2005.  The veteran was notified of the 
scheduled time and place at his current address of record but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  38 
C.F.R. § 20.704(d).  His claim will thus be adjudicated 
without further delay based upon all the evidence presently 
of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's post-operative residuals of left 
orchiectomy and hernia repair are manifested by a non-
identifiable scar with no scrotal tenderness.  There is no 
evidence of inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible; the right testicle is 
present and functioning.

3.  The veteran's service-connected left ilio-inguinal nerve 
entrapment is manifested by intense pain and severe neuritis 
of the ilio-inguinal nerve.  

4.  The veteran is not frequently hospitalized for post-
operative residuals of left orchiectomy and hernia repair, 
and left ilio-inguinal nerve entrapment, and objective 
evidence does not show that these disabilities have a marked 
interference with employment beyond that contemplated in the 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected post-operative residuals of left 
orchiectomy and hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 4.115b, 
Diagnostic Codes 7338, 7524 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left ilio-inguinal nerve entrapment 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8630 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and December 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the November 2003 statement of the case (SOC), and 
the February 2005 supplemental SOC (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the February 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2002 and December 2004 letters contained a 
request that the veteran send any evidence in his possession 
that pertains to his claim to VA or notify VA of its 
existence and VA would attempt to obtain it.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the 2004 notice provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in February 2005.  

The claims folder contains evidence from VA medical centers 
in Jackson and Tuscaloosa.  The veteran was afforded relevant 
examinations for VA purposes in June 2002 and January 2005, 
and he testified before a DRO in May 2003.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder, to include, but not limited to, his 
contentions and VA medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Background

In a September 1982 rating decision, the RO granted service 
connection for post-operative residuals of left orchiectomy 
and assigned a 20 percent evaluation from February 1980, and 
a 10 percent evaluation from January 1983.  The 10 percent 
evaluation has continued to the present.

In June 2002, the veteran presented for a VA examination.  
His primary complaint was post-operative residual pain in the 
inguinal canal.  On examination, there was a surgical absence 
of the left testicle.  Diagnosis was post orchiectomy, left 
with residual pain, etiology undetermined.  

According to subsequent VA treatment records, it was 
determined that the veteran's complaints of left inguinal 
pain were secondary to a nerve entrapment.  

In a November 2003 decision, the DRO granted service 
connection for left ilio-inguinal nerve entrapment, as 
secondary to the service-connected residuals of left 
orchiectomy and hernia repair, and assigned a 10 percent 
evaluation, effective from March 2002.

On VA examination in January 2005, there was exquisite pain 
on palpation of the left inguinal area and in the genital 
area of the left internal inguinal ring.  There was no 
recurrent hernia when the area was palpated under exertion 
and relaxation.  There was no tenderness to the left lateral 
aspect of the scrotum, or motor or sensory abnormalities.  
The scar from the hernia repair was not identifiable and 
there was no evidence of functional loss related to the scar.

Increased rating claim for post-operative residuals of left 
orchiectomy and hernia repair

The veteran's service-connected post-operative residuals of 
left orchiectomy and hernia repair are currently assigned a 
10 percent evaluation pursuant to Diagnostic Codes 7524-7338.  

According to Diagnostic Code 7524, removal of one testis will 
result in a noncompensable evaluation.  A 30 percent 
evaluation is warranted for removal of both testes.  The note 
following this provision provides that in cases of the 
removal of one testis as a result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  Testis, underscended, or congenitally undeveloped is 
not a ratable disability.  38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2004).

On review, the Board finds that an evaluation in excess of 10 
percent for residuals of left orchiectomy and hernia repair 
is not warranted under Diagnostic Code 7524.  A higher 
evaluation, 30 percent, is only warranted if there is 
evidence of removal or nonfunctioning of both testicles.  The 
medical evidence of record fails to show that the veteran's 
right testicle has been removed or is nonfunctioning.  
Therefore, an evaluation in excess of 10 percent under 
Diagnostic Code 7524 is not warranted.  

Under Diagnostic Code 7338, a 10 percent evaluation is 
warranted for inguinal hernia that is postoperative 
recurrent, readily reducible, and well supported by truss or 
belt.  A 30 percent evaluation is warranted for inguinal 
hernia that is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent evaluation is warranted for inguinal 
hernia that is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A note to this 
provision indicates that 10 percent should be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

On review, there is no evidence of inguinal hernia that is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible.  See 
Diagnostic Code 7338.  Thus, the Board finds that an 
evaluation in excess of 10 percent under Diagnostic Code 7338 
is not warranted.

The veteran's primary complaint is that of pain of the left 
inguinal area.  The Board notes that the veteran's pain has 
been attributed to the service-connected left ilio-inguinal 
nerve entrapment, which is discussed directly below.



Increased rating claim for left ilio-inguinal nerve 
entrapment

The 10 percent evaluation for the veteran's service-connected 
left ilio-inguinal nerve entrapment is currently assigned 
pursuant to Diagnostic Code 8630, which contemplates severe 
neuritis of the ilio-inguinal nerve.  A 10 percent evaluation 
is the maximum schedular evaluation allowable under 
Diagnostic Code 8630, therefore, the veteran's claim must be 
denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 8630 (2004).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.   It is the 
Board's opinion, however, that at no time during the pendency 
of this appeal has the veteran's left ilio-inguinal nerve 
entrapment been more than 10 percent disabling.  As such, a 
staged rating is not warranted.

The Board recognizes the veteran's complaint that he 
experiences a constant pain associated with the left ilio-
inguinal nerve entrapment.  In fact, he has recently been 
service connected for depression secondary to the inguinal 
pain.  However, pain is contemplated in the 10 percent 
evaluation currently assigned for the nerve entrapment, which 
reflects severe neuritis of the ilio-inguinal nerve.  

The preponderance of the evidence is against the veteran's 
increased rating claims for post-operative residuals of left 
orchiectomy and hernia repair, and left ilio-inguinal nerve 
entrapment.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court of Appeals for 
Veterans Claims has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the Board acknowledges 
that the veteran reports missing one to two days of work per 
week as a truck driver, however there is no objective 
evidence of marked interference with employment and the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected post-
operative residuals of left orchiectomy and hernia repair, 
and left ilio-inguinal nerve entrapment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of left orchiectomy and hernia 
repair is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left ilio-inguinal nerve entrapment is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


